                                          Case 4:19-cv-06320-HSG Document 27 Filed 12/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIE M. CLAY,                                    Case No. 19-cv-06320-HSG
                                   8                    Petitioner,                         ORDER DIRECTING RESPONDENT
                                                                                            TO SUPPLEMENT THE RECORD
                                   9             v.

                                  10     ROBERT NEUSCHNID, et al.,
                                  11                    Respondents.

                                  12
Northern District of California
 United States District Court




                                  13          Willie M. Clay, a prisoner housed at California State Prison – Solano, in Vacaville,

                                  14   California, filed this pro se action seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

                                  15   One of Petitioner’s claims for habeas relief is that his right to due process was violated when the

                                  16   trial court allowed the introduction of videos taken from his flip video camera: Videos No. 2, 5, 6

                                  17   36 & 44. ECF Doc. 10 at 26. Respondent has only filed in the record transcripts of these videos.

                                  18   ECF Doc. 22-9 at 63–72. The Court orders that, within fourteen (14) days of the date of this

                                  19   order, Respondent shall file with this Court and serve upon Petitioner copies of Videos No. 2, 5, 6,

                                  20   36 & 44, as they were presented to the jury.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 12/28/2020

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
